

114 HR 6503 IH: Care for Life Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6503IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate services and support to prevent the abandonment of women and children by alleviating
			 the physical, financial, social, emotional, and other difficulties that
			 may be encountered during pregnancy and childrearing.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Care for Life Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose; findings.
					Title I—Pregnancy and Parenting Support Services
					Sec. 101. Pregnancy and parenting support services.Sec. 102. Incentives for Workplace Solutions Awareness Campaign.
					Title II—Department of Education
					Sec. 201. Sense of Congress.Sec. 202. Fund for the improvement of postsecondary educational establishments.
			2.Purpose; findings
 (a)PurposeThis Act seeks to achieve a consistent standard of informing newly pregnant women of all services and support that are available to them and to ensure that such women are not abandoned. Women at the point of learning about an unplanned pregnancy often ask themselves what society will to do support them. A myriad of services and support is available, but often pregnant women, and even providers, are unaware of such services and support. The purpose of this Act is to ensure that newly pregnant women are aware of all the services and support that are available to them and this Act furthers the authority to make specialized grants in this regard.
 (b)FindingsThe Congress finds as follows: (1)Many women do not know where to turn for available assistance during pregnancy, childbirth, and child-rearing, particularly when facing financial, social, emotional, and other life challenges.
 (2)Women who are pregnant and in fear of being abandoned during pregnancy should have access to available local, State, and Federal governmental, as well as civil society, pregnancy and parenting resources.
 (3)In a study of how women in the United States face challenging circumstances during pregnancy that affect a woman’s willingness to carry a child to term, research shows that of women who do not carry their child to term—
 (A)44 percent are college-aged; (B)61 percent have at least one child;
 (C)69 percent are facing economic challenges; (D)75 percent feel they cannot afford a child; and
 (E)75 percent say that having a baby would interfere with work, school, or the ability to care for other dependents.
 (4)When a woman discovers she is pregnant while facing physical, financial, social, emotional, and other life challenges, the people around her can help to mitigate anxiety in the face of uncertainty by providing practical support with day-to-day needs associated with pregnancy, birth, and motherhood, particularly in the context of her concerns about—
 (A)family, paternity, and community support during pregnancy and following the birth of a child or children;
 (B)securing opportunities that a woman may require, including the completion of education that leads to employment; and
 (C)workplaces that accommodate pregnant and parenting women. (5)Often pregnant women are unaware of the support that may be available to them from private and public sources at the local, State, and national levels.
				IPregnancy and Parenting Support Services
			101.Pregnancy and parenting support services
 (a)Sense of CongressIt is the sense of the Congress that women who are pregnant and fear being abandoned under difficult life circumstances, and recipients of care funded through title X of the Public Health Service Act (42 U.S.C. 300 et seq.), title XX of the Social Security Act (42 U.S.C. 1397 et seq.), and other Federal, State, and local health care programs, should be aware of the services available, during and after pregnancy, that will support them while carrying their children to live birth as well as supporting women who are raising their children following birth or giving their children up for adoption.
 (b)Support servicesPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended— (1)by redesignating section 330F as section 330F–1; and
 (2)by inserting after section 330E the following:  330F.Pregnancy and parenting support services (a)Database (1)In generalThe Secretary shall develop and maintain a comprehensive, publicly accessible, and user friendly database, to be known as the Pregnant and Parenting Women’s Care Information Service, to serve as a consolidated source of information on public and private service providers that address the concerns of pregnant women through the provision of pregnancy and parenting support services.
 (2)Information to be includedThe database developed under paragraph (1) shall include a list, by State and locality, of qualified providers including, for each listed provider—
 (A)Web sites and other relevant sources of information about such provider; (B)as applicable and available—
 (i)contact information for such provider; and (ii)the number of years such provider has provided pregnancy and parenting support services; and
 (C)information on the services offered by such provider targeted towards pregnant and parenting women, including the rating and reviews collected under subsection (b)(3).
 (b)Input; informationIn developing and maintaining the database under subsection (a), the Secretary shall— (1)seek the input of—
 (A)qualified providers; and (B)relevant State officials;
 (2)identify the complete list of Federal programs that provide pregnancy and parenting support services; and
 (3)create a process to collect from women ratings and reviews of qualified providers listed in the database based on the interactions of such women with such providers.
									(c)Best practices
 (1)Annual reviewThe Secretary shall conduct an annual review of best practices in pregnancy and parenting support services nationwide.
 (2)InputIn conducting each annual review under paragraph (1), the Secretary shall— (A)gather input from qualified providers listed in the database developed under subsection (a) and experts described in subsection (b)(1), including experts and providers representing—
 (i)State and local governments; (ii)the private sector; and
 (iii)prenatal and parenting care centers; and (B)in gathering such input, encourage such providers and experts—
 (i)to share information on best practices described in paragraph (1); and (ii)to identify difficulties facing pregnant and parenting women and to develop best practices to address such difficulties.
 (d)Toll-Free numberThe Secretary shall enter into a contract, through the use of competitive procedures, with an entity to establish and operate a toll-free number to provide women with referrals for obtaining pregnancy and parenting support services, including services to support mental and emotional health.
								(e)Healthy birth and healthy life grants
 (1)In generalThe Secretary may award competitive grants to providers listed in the database developed under subsection (a) to develop best practices for communities to identify optimal ways to provide pregnancy and parenting support services.
 (2)Supplement not supplantThe Secretary may award a grant to a provider under this subsection only if the provider agrees that the grant will be used to supplement, and not supplant, pregnancy and parenting support services.
 (f)Prenatal care grants to academic medical centersThe Secretary may award competitive grants to academic medical centers for the exclusive purpose of having individuals affiliated with such academic medical center with expertise in pregnancy and parenting and accompanying social services, including patient advocates, accomplish the following activities:
 (1)Deliver specialized training in pregnancy and parenting support services. (2)Develop and implement programs to train individuals to deliver such specialized training.
 (3)Seek input from women who have experienced pregnancy to develop best practices for providers serving such women and advice for other women experiencing pregnancy.
 (g)No duplication of effortThe Secretary shall ensure that the programs and activities authorized or required by this section are not duplicated by other programs and activities of the Department of Health and Human Services.
								(h)Prohibition against funding discriminatory entities
 (1)RuleNo Federal funds may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions.
 (2)DefinitionIn this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan.
 (i)Annual reportThe Secretary shall submit an annual report to the Congress on the activities carried out under this section, the funds expended on such activities, and the results achieved through such activities.
 (j)DefinitionsIn this section: (1)Pregnancy and parenting support servicesThe term pregnancy and parenting support services means services offered during and after pregnancy to pregnant women and new parents in order to help such women and such parents alleviate the physical, financial, social, emotional, and other difficulties that may be encountered during and after pregnancy, consisting of the following:
 (A)Material and financial assistance, including maternity and baby clothing, diapers, baby food (including formula), baby furniture, and car seats.
 (B)Information for parents with newborn children, including adopted children, addressing resources regarding pregnancy and childbirth, infant feeding, time management, parenting special needs children, and nutrition during and after pregnancy.
 (C)Referrals for adoption, job training and placement, housing, personal safety, food stamps, and other governmental assistance.
 (D)Crisis hotlines, including for violence prevention, suicide prevention, and survivors of sexual assault who are pregnant due to such assault.
 (E)Pro bono obstetric and prenatal care services for women in the carrying of their children to live birth, including services during pregnancy and following childbirth, and neonatal care services, including referrals for such services.
 (F)Pro bono legal services to assist women who are pregnant and parents with newborn children, including adopted children.
 (G)Child care services. (H)Pursuing collection of child support and alimony.
 (I)Services to assist parents to care for, and prepare to care for, a child with Down syndrome or another prenatally diagnosed condition, and to facilitate the adoption of such children as appropriate.
 (J)Life-skills mentoring, including to enhance the following competencies: (i)Strengthening marriage.
 (ii)Communication and conflict management for building healthy marriages and families. (iii)Decisionmaking and relationship-building skills prior to marriage.
 (iv)High-risk behavior awareness. (K)Services for postpartum depression treatment.
 (2)Qualified providerThe term qualified provider means a service provider, including a pregnancy support center, that has been engaged in providing any pregnancy and parenting supporting services for at least three years..
					102.Incentives for Workplace Solutions Awareness Campaign
 The Secretary of Labor shall recognize and publicize the practices of employers who successfully meet the needs of their pregnant or parenting employees, such as through the following policies:
 (1)Family-friendly policies, including— (A)providing child care facilities;
 (B)providing family cafeterias and separate cafeterias for those who prefer not to eat with families; (C)family leave policies for small employers not covered by the Family and Medical Leave Act;
 (D)paid family leave policies for employers covered by such Act; (E)providing rooms for mothers to breastfeed in comfort, with refrigerators for the storage of breast milk; and
 (F)allowing telecommuting and flexible work schedules, including meeting times conducive to parenting if such meeting times do not harm traditional full-time employees.
 (2)Establishment of a committees to discuss matters related to employer support for employees who are pregnant or parenting.
 (3)Policies that support pregnant women. IIDepartment of Education 201.Sense of CongressIt is the sense of Congress that—
 (1)women who are pregnant, including parenting students who fear being abandoned, should be aware of and have access to available educational resources to support them during pregnancy, birth, and with child-rearing; and
 (2)to address this concern, the Secretary of Education should— (A)administer a competitive, accountable grant program to provide funds to institutions of higher education for the aggregation and development of pregnancy and child care best practices and programs that support pregnant women and mothers with children who are engaged in childcare while completing postsecondary education; and
 (B)on an annual basis, report to the appropriate congressional committees on the progress of the Secretary in implementing the grant program and the outcomes related to the best practices and programs carried out under the grant program, including the geographic distribution of such best practices and educational programs.
 202.Fund for the improvement of postsecondary educational establishmentsSection 741(a) of the Higher Education Act of 1965 (20 U.S.C. 1138(a)) is amended— (1)by striking and at the end of paragraph (12);
 (2)by striking the period at the end of paragraph (13) and inserting ; and; and (3)by adding at the end the following:
					
 (14)developing an online information toolkit about agencies that are working within institutions of higher education to provide services related to pregnancy and child care, the exclusive purpose of which shall be to provide information on such services to help pregnant and parenting students—
 (A)locate and utilize child care services, family housing, health insurance (for themselves and their family), flexible academic scheduling (such as telecommuting programs), parenting classes and programs, and postpartum counseling and support groups;
 (B)identify scholarships, financial and in-kind resources, grants, and loans for which such students may be eligible;
 (C)meet the material needs of mothers and their children, including such items as maternity and baby clothing, diapers, baby food, baby furniture, and car seats;
 (D)access breast pumps at locations designated for breast feeding within the educational setting to support breast feeding and pumping; and
 (E)access nutrition programs for pregnant women and mothers, including the programs under section 17 of the Child Nutrition Act of 1966 (commonly known as WIC) and section 4 of the Food and Nutrition Act of 2008 (commonly known as SNAP)..
				